     Case 1:20-cv-01296-NONE-SKO Document 3 Filed 09/15/20 Page 1 of 2


 1

 2

 3

 4

 5

 6
                           UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8
       COLLEEN M. COURTNEY,                               Case No. 1:20-cv-01296-NONE-SKO
 9
                           Plaintiff,                     ORDER GRANTING PLAINTIFF’S
10             v.                                         APPLICATION TO PROCEED IN
                                                          FORMA PAUPERIS
11     HOUSING AUTHORITY OF THE
       COUNTY OF KINGS, et al.,                           (Doc. 2)
12
                           Defendants.
13                         /

14
            Plaintiff Colleen M. Courtney, proceeding pro se, filed a complaint on September 11, 2020,
15
     along with an application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (Docs. 1, 2.)
16
     The Court finds Plaintiff has made the showing required by § 1915, and the request to proceed in
17
     forma pauperis shall be granted.
18
            As to the status of her complaint, Plaintiff is advised that pursuant to 28 U.S.C. § 1915(e)(2),
19
     the Court must conduct an initial review of every pro se complaint proceeding in forma pauperis to
20
     determine whether it is legally sufficient under the applicable pleading standards. The Court must
21
     dismiss a complaint, or portion thereof, if the Court determines that the complaint is legally frivolous
22
     or malicious, fails to state a claim upon which relief may be granted, or seeks monetary relief from
23
     a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2). If the Court determines that
24
     the complaint fails to state a claim, leave to amend may be granted to the extent that the deficiencies
25
     in the complaint can be cured by amendment. Plaintiff’s complaint will be screened in due course.
26
            If appropriate after the case has been screened, the Clerk of Court will provide Plaintiff with
27
     the requisite forms and instructions to request the assistance of the United States Marshal in serving
28
     Case 1:20-cv-01296-NONE-SKO Document 3 Filed 09/15/20 Page 2 of 2


 1   Defendants pursuant to Federal Rule of Civil Procedure 4.
 2          Based on the forgoing and good cause appearing, IT IS HEREBY ORDERED that Plaintiff’s
 3   application to proceed in forma pauperis (Doc. 2) is GRANTED.
 4
     IT IS SO ORDERED.
 5

 6 Dated:     September 14, 2020                                 /s/   Sheila K. Oberto     .
 7                                                  UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                   2
